01-15-00997-CR

                                    CHRIS DANIEL
 401                           HARRIS COUNTY DISTRICT CLERK


                                                                                 FILED IN
                                                                          1st COURT OF APPEALS
November 20, 2015                                                             HOUSTON, TEXAS
                                                                          11/24/2015 2:52:06 PM
HONORABLE STACEY BOND                                                     CHRISTOPHER A. PRINE
176™ DISTRICT COURT                                                                Clerk
HARRIS COUNTY
HOUSTON, TEXAS

Defendant’s Name: JAIRO MORENO

Cause No: 1373238
Court:   176™   DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/18/2015
Sentence Imposed Date: 11/18/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sine
         :1V
/s/N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

       JUDY FOX (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
.V
      s*                                                     Cause No. I

                                                            THE STATE OF TEXAS
                                                                             V.
                                                                                        -3 <2ÿ3 ?
                                                                                                                                                         vy
                              \ rxi r o Moreno                               , A/K/A/

                            n (o+ÿ           Dis                  / County Criminal Court at Law No.

                                                               Harris County, Texas


                                                                NOTICE OF APPEAL
     TO THE HONORABLE JUDGE OF SAID COURT:

     On l\J cv/r°>v-v      Igjÿ-QlS      (date), the defendant in the above numbered and styled cause giV&erk
                                                                                                                               ir£SipLED    Daniel
     NOTICE OF APPEAL of his conviction.                                                                              _                  18 2015
                                                                                      Time
     The undersigned attorney (check appropriate box):                                          Harr/a Co un‘y.
                                                                                                                T553S
           Q/ MOVES to withdraw.                                                                                                       Deputy
               ADVISES the court that he will CONTINUE to represent the defendant on appeal.

                I I'                                                                       ('XJLJUu\*tr>J          buiStUbtiS
     Dati                                                                      Attorney (Signature)               ?

     Defendant (Printed name)                                                  Attorney (Printed name)

                                                                               State Bar Number
                                                                                         30% TraviSi 2-M4K F/                            t4o«.HoÿT/X
                                                                               Address                                                              moot
                                                                                       Hi-                    i2-|V
                                                                               Telephone Number
     The defendant (check all that apply):
           to'' REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
               appellate counsel to represent him.
               ASKS the Court to ORDER that a free record be provided to him.
               ASKS the court to set BAIL.
            Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
     Granting the requested relief.

                     A/\ JO
     Defendant (Signature)                                                     Defendant’s Printed name

     SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                                      NOV 1 8 2015
     By Deputy District Clerk of Harris County, Texas                                       2

     http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Libraiy/Criminal Forms/Notice of Appeal (2pages-without AfFirmation).docPage 1 of 2
                                                                         1/09/08
.   \“



                                                                             ORDER

                              NOV 1 B 2015
                    On                                  the Court conducted a hearing and FINDS that defendant / appellant

                         IS NOTjndigent at this time.
                    0"1§indigent for the purpose of
                                  employing counsel
                                  payirtg for a clerk’s and court reporter’s record.
                               (ÿemploying counsel or paying for a clerk’s and court reporter’s record.
         The Court ORDERS that
                    Counsel’s motion to withdraw is GRANTED / DENIED.
                    Defendant / appellant’s motion (to be found indigent) is DENIED.
              ©ÿ'ÿ'Defendant’s / appellant’s motion is GRANTED and
                                                                                    (attorney’s name & bar card number)
                               is APPOINTED to represent defendant / appellant on appeal.
                         fJKThe COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                              defendant / appellant.
         BAIL IS:
                    SET at $
                                       as presently set.
              sV DENIED and is SET at No BOND. (Felony Only)

         DATE SIGNED:
                                  NOV 1 8 2815
                                                                                   JUDGE PRESIDtfÿ
                                                                                   _ DISTINCT COURT/
                                                                                   COUNTY CRIMINAL COURT AT LAW NO.
                                                                                   HARRIS COUNTY, TEXAS




         http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without AfFirmation).docPage 2 of 2
                                                                             1/09/08
     S'*

THE STATE        OF   TEXAS
                                                              Cause No.

                                                                               IN THE
                                                                                                   &
                                                                                             DISTRICT COURT
                                                                                                                                    ©
v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.

                , Defendant                                                    HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
             is not a plea-bargain case, and the defendant has the right of appeal, [or]
             is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
     C]      is a plea-bargain case, but the trial court has given permission to appeal, and me;jef<             ie
             right of appeal, [or]
             is a plea-bargain case, and the defendant has NO right of appeal, [or]           WV M
             the defendant has waived the right of appeal.                            Time:
                                                                                                     By
                                                                                                                      "®rr,s
                                                                                                                               '*
                                                                                                                               Coun»y. Texas

                                                                                       NOV 1 B 201S)                      Deputy

Judge                                                                     Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


                  1                                                                                                        r-f
Defendant                                                                 Defendant's Counsel

Mailing Address:                                                          State Bar of Texas ID number:
Telephone number:                                                         Mailing Address:                                                       Ffoo-

Fax number (if any):                                                      Telephone number:            ~?l   >>   •                  i t-l   L
                                                                          Fax number (if any): 1 13-                                 lu>o2_


* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                            -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
        APPEAL CARD
                                    /   k         I/d'
                           /   \l
Court
1-7 fa™    p*                               Cause No.
                                             I3~7 3zÿr

                The State of Texas
                            Vs


Date Notice       lb It' (S’
Of Appeal:        \i   frtli-oiT-
Presentation:                       Vol.         Pg,

Judgment:                           Vol.         Pg-.

Judge Presiding        5huiÿ
Court Reporter
Court Reporter
Court Reporter
                   _
                   __
                   CLcfy

Attorney
on Trial      Allis*                _
Attorney
on Appeal To R<>

        Appointed                   Hired.
Offense                                     —
           Ag g r-&JjodrP cJL, ll *.lnlnl>yÿ foi»G rft,!Idj0
                                                               -   jsirtr*

Jury Trial:                Yes

Punishment
Assessed  _                      The

              _
Companion Cases
(If Known)

Amount of
Appeal Bond

Appellant
Confined:                  Yes              No

Date Submitted
To Appeal Section

Deputy Clerk             5, CK»-rleÿo/\